Case 1:19-cv-12048-IT Document 1-18 Filed 10/01/19 Page 1 of 3




                    EXHIBIT 16
                  Declaration of Adam Webster
            Case 1:19-cv-12048-IT Document 1-18 Filed 10/01/19 Page 2 of 3



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


VAPOR TECHNOLOGY ASSOCIATION, et al.,

                     Plaintiffs,
                                                               Civil Action No.
               vs.

CHARLIE BAKER, IN HIS OFFICIAL CAPACITY AS
GOVERNOR OF THE COMMONWEALTH OF
MASSACHUSETTS, AND MONICA BHAREL, M.D, IN
HER OFFICIAL CAPACITY AS DEPARTMENT OF
PUBLIC HEALTH COMMISSIONER,
              Defendants.




                             DECLARATION OF ADAM WEBSTER

       I, Adam Webster, do hereby declare as follows:

       1.      I am over the age of 18 years and have personal knowledge of the facts set forth

below such that I would be competent to testify as to the same if called.

       2.      I am a resident of Connecticut and the owner of vaping products stores in

Connecticut named the Steam Company. My stores manufacturer and sell liquids that may be

aerosolized in vaping devices, and vaping devices. None of my stores sell products containing

Tetrahydrocannabinol (THC) or other cannabinoids.

       3.      I advertise my businesses online through a website

(https://www.thesteamco.com), and through direct emails. I direct emails to Massachusetts

residents and my website is visible to them. I display vaping products in each type of

advertisement. I ship my products directly into Massachusetts and derive income from sales into

Massachusetts.




                                                 1
            Case 1:19-cv-12048-IT Document 1-18 Filed 10/01/19 Page 3 of 3



       4.      If I were banned from selling into Massachusetts it would directly injury my

business as I would lose all of that sales revenue. The same is true if I were banned from

displaying the products I sell online in Massachusetts, which would adversely affect my sales

into Massachusetts.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and understanding.



Dated: September 30, 2019                            ___________________________________
                                                     Adam Webster




                                                2
